Citation Nr: 0808188	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-11 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a Master's degree. 


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Wilmington, 
Delaware, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2007.  During 
the hearing, a legal intern of his attorney's university 
veteran's assistance program assisted in his appeal.  See 38 
C.F.R. § 20.606 (2007).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
neuropathy median and ulnar nerves, right arm due to gunshot 
wound rated as 50 percent disabling, residuals of gunshot 
wound of the right arm, muscle group V rated as 30 percent 
disabling, and Horner's syndrome of right eye rated as 10 
percent disabling.  

2.  Through participation in the vocational rehabilitation 
program, the veteran received a Bachelor's degree in Business 
Administration with a major in Computer and Information 
Science in August 1983.

3.  Thereafter, the veteran worked for over 20 years in 
software engineering, database design, and program 
management.  His last job was as a senior software engineer.  
He was laid off in 2002 due to company downsizing and has not 
worked since.  

4.  The veteran overcame an employment handicap and was 
rehabilitated to the point of employability.

5.  The skills which the veteran developed during his 
education are adequate to secure and maintain employment in 
his chosen field.

6.  The veteran's service-connected disabilities have not 
worsened to the point that he is unable to perform the duties 
of the occupation for which he previously was rehabilitated.

7.  The veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational 
objective for which vocational training was provided in the 
past. 


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. §§ 3100, 
3101, 3102 (West 2002); 38 C.F.R. §§ 21.35(e), 21.51, 21.94, 
21.190, 21.283, 21.284 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires the 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in their case was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Likewise, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.

The Claim

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  In this 
appeal, the veteran asserts that he is entitled to an 
additional program of vocational rehabilitation training for 
his pursuit of a Master's degree, notwithstanding his prior 
receipt of Chapter 31 benefits, which enabled him to obtain a 
Bachelor of Business Administration degree in 1983.  The RO 
has denied the claim because the veteran's service-connected 
disabilities have not worsened to the point that he is unable 
to perform the duties of the occupation for which he 
previously was found rehabilitated; and because the 
occupation for which he previously was found rehabilitated 
has not been found to be unsuitable due to the veteran's 
employment handicap and capabilities.  The Board agrees.

The goal of a vocational rehabilitation program pursuant to 
Chapter 31 is, in pertinent part, to enable a veteran to 
become employed in a suitable occupation and to maintain 
suitable employment.  38 C.F.R. § 21.70 (2007).  
Rehabilitation to the point of employability may include the 
services needed to train the veteran to the level generally 
recognized as necessary for entry into employment in a 
suitable occupational objective.  Where a particular degree, 
diploma, or certificate is generally necessary for entry into 
an occupation, the veteran shall be trained to that level.  
38 C.F.R. § 21.72(a)(2) (2007).

The veteran was previously determined to have met the 
qualifications for basic entitlement to Chapter 31 benefits.  
Service connection was in effect for neuropathy median and 
ulnar nerves, right arm due to gunshot wound rated as 50 
percent disabling, residuals of gunshot wound of the right 
arm, muscle group V rated as 30 percent disabling, and 
Horner's syndrome of right eye rated as 10 percent disabling.  
Accordingly, he was found to have a serious employment 
handicap; and was found by VA to be in need of rehabilitation 
because of that handicap.  See 38 U.S.C.A. § 3102 (West 
2002); 38 C.F.R. § 21.40 (2007).

The record reflects that the veteran received a Bachelor's 
degree in Business Administration with a major in Computer 
and Information Science from Temple University in August 
1983, under Chapter 31 benefits.  Thereafter, he worked for 
over 20 years in software engineering, database design and 
administration, and program management.  His last job was as 
a senior software engineer.  He was laid off in 2002 due to 
company downsizing and has not worked since.  

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  38 C.F.R. § 21.196(a) (2007).  A veteran's case 
shall be assigned to "rehabilitated" status from employment 
services status when his case meets the criteria for 
rehabilitation contained in 38 C.F.R. § 21.283 (2007).

38 C.F.R. § 21.283 provides that for purposes of Chapter 31 a 
veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent 
feasible as described in paragraph (c), (d) or (e) of this 
section; (b) the term "suitably employed" includes employment 
in the competitive labor market, sheltered situations, or on 
a nonpay basis which is consistent with the veteran's 
abilities, aptitudes and interests if the criteria contained 
in paragraph (c) (1) or (2) of this section are otherwise 
met.  38 C.F.R. § 21.283(c) provides for cases where 
rehabilitation to the point of employability has been 
achieved. 

The veteran who has been found rehabilitated to the point of 
employability shall be declared rehabilitated if he or she: 
(1) Is employed in the occupational objective for which a 
program of services was provided or in a closely related 
occupation for at least 60 continuous days; (2) Is employed 
in an occupation unrelated to the occupational objective of 
the veteran's rehabilitation plan for at least 60 continuous 
days if the veteran concurs in the change and such 
employment: (i) Follows intensive, yet unsuccessful, efforts 
to secure employment for the veteran in the occupation 
objective of a rehabilitation plan for a closely related 
occupation contained in the veteran's rehabilitation plan; 
(ii) Is consistent with the veteran's aptitudes, interests, 
and abilities; and (iii) Utilizes some of the academic, 
technical or professional knowledge and skills obtained under 
the rehabilitation plan; or (3) Pursues additional education 
or training, in lieu of obtaining employment, after 
completing his or her prescribed program of training and 
rehabilitation services if: (i) The additional education or 
training is not approvable as part of the veteran's 
rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In this case, although the claims file does not contain a 
notation from a vocational rehabilitation counselor 
specifically stating such, the totality of the evidence of 
record clearly shows that the veteran met the criteria for 
rehabilitated status.  The record shows that in 1979 the 
veteran began taking classes at Temple University and that in 
1983 he received a Bachelor's degree in Business 
Administration with a major in Computer and Information 
Science.  The record further shows that in November 1981, 
while still taking classes at Temple University, the veteran 
got a job as a programmer at General Electric.  This began a 
lengthy career, over 20 years, in software engineering, 
database design and administration, and program management.  
The Board points out that from all indications the veteran's 
career was a success and he was considered a valued employee.  
In a June 1986 Letter of Commendation, the veteran's employer 
specifically recognized him from his efforts on a work 
project.  In December 1985, he became a program analyst where 
he was earning $31,000 per year.  The record indicates that 
while his programming responsibility centered on business he 
was now more in the scientific end.  The veteran's career 
continued until he was laid off in 2002 due to work force 
reduction initiatives at ITT Research Institute.  His 
position at that time was senior software engineer and he was 
earning $90,000 per year.  This evidence shows, without 
doubt, that the veteran overcame his employment handicap to 
the maximum extent feasible, as the goal of his 
rehabilitation program was substantially achieved.  38 C.F.R. 
§§ 21.196, 21.283.  Thus, he was rehabilitated in compliance 
with 38 C.F.R. § 21.283.

Given the foregoing, that the veteran was rehabilitated, in 
order to obtain reentrance into rehabilitation to the point 
of employability, i.e., receive an additional period of 
training or services, the evidence must show the following: 
(1) the veteran has a compensable service-connected 
disability; and either (2) current facts, including any 
relevant medical findings, establish that his service-
connected disability has worsened to the extent that the 
effects of the service-connected disability considered in 
relation to other facts preclude him from performing the 
duties of the occupation for which he previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284. 

As noted above, the veteran has three compensable service-
connected disabilities, specifically his right arm 
neuropathy, right arm muscle injury, and right eye 
disability.  

The Board notes that the veteran's underlying reasoning for 
his claim is that, despite his good-faith efforts to obtain 
suitable employment in his chosen field, he has been unable 
to do so.  He feels that his problem in finding employment is 
because he does not have the latest computer skills.  
Advanced training, he contends, is needed to ensure a 
competitive advantage over other job applicants.  
Specifically, he wishes to obtain a Master's degree in either 
information systems or project management.  He feels that the 
hands-on computer work is difficult for him, primarily due to 
his eye disability.  He indicates that his disabilities would 
not interfere with his employment if he were an instructor or 
a project manager where he would lead teams for developing 
software systems and perform more supervisory work.  

The evidence of record especially pertinent to the veteran's 
claim consists of VA examinations conducted in March 2004.  

On VA ophthalmic examination, the veteran reported a history 
of pain, swelling, irritation and tearing from the right eye 
with droopiness of the right upper lid.  He indicated that 
the symptoms had become progressively worse over the past 7 
to 8 years, and were increasingly noticeable and more 
frequent with fatigue.  Physical examination revealed 
refraction of the right eye +0.25, +0.75 at axis 90 with best 
corrected vision of 20/25 (20/20 on left), without correction 
20/40 (20/50 on left).  Extraocular motility was normal with 
full versions present.  The cornea and was normal and the 
lens was clear.  The anterior chamber was deep and the 
vitreous unremarkable.  The pupils were unequal measuring 2.5 
mm on the right and 5 mm on the left.  The right pupil 
reacted +3 to light (+4 on left).  Applanation tension was 16 
mmHg in both eyes.  After dilatation, there was a normal 
optic nerve head, maculae, major vessels, and periphery.  The 
visual fields were 95 degrees vertical (100 degrees on left) 
and 135 degrees horizontal (145 degrees on left).  The 
diagnoses were Horner's syndrome right eye, visual field 
abnormality right eye, and hyperopia astigmatism presbyopia.  

On VA orthopedic examination, the veteran reported pain and 
weakness in his right arm.  He took aspirin for the pain.  He 
also reported that he had tingling and numbness in the arm 
which affected his ability to write and hold objects.  He 
reported that his symptoms flared-up off and on, but denied 
taking any medications or receiving any treatment.  He also 
indicated that he had not lost any time from work due to the 
disabilities.  Physical examination noted that the veteran 
was right-handed.  Gunshot entry and exit wounds were noted 
in the bicep with a loss muscle substance and impairment of 
muscle tone.  The veteran did have lower endurance.  He could 
move the joint independently but with limitation by pain, 
easy fatigability and weakness.  The right elbow showed an 
active effusion.  Range of motion of the right shoulder and 
elbow was normal.  Neurologic examination showed sensory and 
motor involvement was decreased to light touch of the right 
hand.  Motor strength was decreased in the right upper 
extremity, 4/5.  Right hand grip was also decreased, 2/5.  
The examiner concluded that there was no change in the 
diagnoses of the service-connected disabilities.  

The Board reiterates that the veteran, having successfully 
completed his undergraduate work, received his Bachelor's 
degree in Business Administration with a major in Computer 
and Information Science in August 1983.  To the extent that 
the manifestations of his service-connected disabilities have 
increased since then, there is no competent evidence that 
they have worsened to the extent that, when considered in 
relation to other facts, the veteran is precluded from 
performing the duties of the occupation for which he 
previously was found rehabilitated.

In April 2004, the veteran was referred for a Computer 
Aptitude Assessment to determine the feasibility of his 
proposed education and vocational objectives.  It was noted 
that the veteran's main complaint was his vision impairment 
as he utilized a computer screen between 70 percent to 90 
percent of the day when working.  Following aptitude and 
skills testing, the evaluator concluded that the veteran had 
the experience and work history to be deemed employable and 
that his inability to obtain gainful employment with his 
existing skills was a reflection of the limited and 
competitive job market in his IT speciality.  The evaluator 
suggested obtaining a medical opinion regarding the veteran's 
ability to view a computer monitor for a significant part of 
the day.  The evaluator indicated that he would not be able 
to support retraining if the medical opinion did not support 
the veteran's claim.  

In May 2004, a VA contract counselor used the Career 
Occupational Preference System to ascertain information about 
the veteran's strengths and weaknesses to help in career 
planning.  It was noted that the veteran had numerous 
transferable skills including over 21 years of computer 
experience (repair and upgrade of both software and hardware, 
and computer systems design).  It was also noted that he had 
over two years experience as a classroom instructor.  [The 
veteran taught computers and math to high school students 
participating in an "upward bound" summer program through 
the University of Maryland.]  The contract counselor 
concluded that the veteran's job opportunities would be 
greatly enhanced with the help of employment services.  It 
was thought that he may only be in need of a few updated 
computer courses to make himself more marketable.  The 
contract counselor discussed various avenues to locating 
employment with the veteran and noted that the veteran's 
desires were consistent with his interests, aptitudes and 
abilities.  

According to a case note, in June 2004, the veteran's VA 
counselor spoke with the evaluator who drafted the Computer 
Aptitude Assessment report.  It was noted that the 
evaluator's main concern was that the veteran's proposed 
occupations (other than teaching) would require using a 
computer monitor about 60 percent of the day.  The following 
day, the veteran was advised of concerns regarding his 
disability conditions.  The veteran indicated that he would 
speak to his ophthalmologist.  

Three days later, the veteran submitted a statement from his 
private ophthalmologist which indicated that the veteran 
would have no problem spending 60 percent of his work day on 
the computer.  

In light of the foregoing evidence, the Board finds that the 
type of occupation for which the veteran previously was 
rehabilitated under Chapter 31 is suitable on the basis of 
his specific employment handicap and capabilities.  38 C.F.R. 
§ 21.284(a) (2), (3).  The Board further finds that the 
skills which the veteran developed during his education are 
adequate to secure and maintain employment in his chosen 
field.  While additional computer training may be desirable, 
there is no statutory basis mandating that VA pay for such 
training.  In this regard, the Board notes that the veteran 
lost his last job due to downsizing, not because of his 
service-connected disabilities.  While the Board sympathizes 
with the veteran in his inability to obtain comparable 
employment in a tight job market, the Board points out that 
the purpose of the Chapter 31 vocational rehabilitation 
program is to provide the assistance necessary to enable 
veterans to obtain and maintain suitable employment, and that 
this goal was met in this case.  The record clearly shows 
that the veteran worked in multiple jobs related to the 
training and education (i.e., business administration and 
computers) which was provided to him under Chapter 31.  The 
veteran's service-connected disabilities have not progressed 
to the point that the occupation he was trained for is no 
longer suitable on the basis of his specific employment 
handicap and capabilities.  In fact, the veteran's own 
ophthalmologist indicated that he could spend 60 percent of 
his day on the computer.  The Board notes that the veteran 
has been offered employment services to help him get a job, 
but so far he has declined to pursue this VA service.  

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim of entitlement to additional 
vocational rehabilitation benefits and that the requisite 
provisions of 38 C.F.R. § 21.284 have not been met.  




ORDER

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a Master's degree, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


